Citation Nr: 0033979	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1969 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1998, a statement of the case was issued 
in September 1998, and a substantive appeal was received in 
September 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's only service-connected disability is PTSD, 
currently rated as 50 percent disabling; he has reported a 
high school education by means of a GED and employment 
experience doing utility work with an airline.

3.  The veteran's service-connected PTSD alone does not 
preclude him from engaging in all types of substantially 
gainful employment consistent with his education and 
occupational background.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Diagnostic Code 9411 (1999).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes VA examinations, VA hospital reports and 
outpatient treatment records, the Board finds that the record 
as it stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was granted service connection for PTSD by rating 
decision in April 1987.  A 30 percent evaluation was 
assigned.  By rating decision in December 1991, the veteran's 
evaluation was increased to 50 percent.  In November 1997, 
the veteran claimed that the 50 percent disability evaluation 
for his PTSD did not reflect the severity of his 
symptomatology.  The RO continued the 50 percent rating in a 
July 1998 rating decision, and the present appeal ensued. 

VA hospital records dated in November 1997 indicate that the 
veteran sought a psychiatric consult while he was in 
dialysis.  The veteran reported having PTSD and extreme 
depression.  The examination showed an ill looking man who 
was cooperative.  His facial expression was normal and speech 
was normal in rate and volume.  He gave goal-oriented 
reality-based replies to questions.  His mood appeared 
euthymic with average affect.  There was no disordered 
thought process.  The veteran reported diminished sleep, but 
denied nightmares.  The veteran denied anhedonia; he reported 
no intercurrent suicidal or homicidal ideation or intent.  No 
psychotic, manic, or obsessive compulsive symptoms were 
reported.  The veteran did report symptoms of anxiety, but no 
panic attacks.  He denied flashbacks and hypervigilance.  His 
sensorium appeared clear, and he was oriented to time, place, 
and person.  The veteran's intelligence appeared average and 
his insight and judgment were fair.  Axis I diagnoses were 
adjustment disorder with mixed disturbance of emotion and 
conduct; PTSD per history.  A Global Assessment of 
Functioning (GAF) score of 40 was assessed at admission and 
75 at discharge.  

Upon VA examination in February 1998, the veteran reported 
problems with a very labile mood which appeared to be 
disruptive in terms of his consistency and ability to 
function.  The examination showed difficulty in terms of his 
sleep pattern.  His memory was poor.  He described problems 
in terms of flashbacks with startle response and adverse 
reaction.  The examiner noted that the veteran was casually 
dressed and clean.  He showed insight into his problem 
knowing how to withdraw to avoid further confrontation.  The 
examiner remarked that according to history and a review of 
the folder, it appeared that the diagnosis of PTSD was  a 
diagnosis that was contributing to the veteran's inability to 
function well and work, as well as his end-stage renal 
disease, which also appeared on his record.  The veteran was 
assessed a GAF of 35.

VA outpatient records dated May 1998 to September 1998 show 
that the veteran was having difficulty controlling his anger 
and behavior.

At a November 1998 VA examination, the examiner noted that 
the veteran had other physical and medial problems and opined 
that the PTSD alone probably would create a relatively small 
impairment if the veteran did not physical problems.  The 
examiner explained that by definition, physical limitations 
must not be included in determining the GAF.  Accordingly, 
the GAF was based primarily upon limitations created by the 
veteran's PTSD symptoms in this determination.  The Axis I 
diagnoses were PTSD; history of alcohol abuse; history of 
cocaine abuse, in remission; cannabis abuse, active at 
present time.  A GAF score of 55 was reported. 

In a March 1999 addendum to the November 1998 VA examination 
report,  the examiner indicated that the veteran's case was 
very complex and had major physical problems, which were not 
service connected, as well as a long history of several 
psychiatric problems, for example polysubstance abuse and 
PTSD.  After reviewing the case, the examiner opined that the 
GAF as of November 1998 and the GAF for the past year both 
equaled 55, which reflected moderate impairment in social, 
occupational, or school functioning due to psychological 
factors.  The examiner commented that the various 
psychological components contributing to this functional 
level were too intertwined to be differentiated.  

VA hospital records dated February 2000 to March 2000 show 
that the veteran presented to the Hemodialysis Unit acutely 
agitated and threatening.  During the interview the veteran 
was loud, hostile, threatening and intimidating.  The veteran 
had a history of similar presentation in November 1997.  He 
reported a long history of PTSD and had been through multiple 
hospitalizations and treatments.  The veteran basically 
presented to the clinic threatening to kill someone and 
threatening homicide.  The examination showed that the 
veteran denied auditory or visual hallucinations.  He was 
largely irritable, hostile, threatening.  Questionable 
suicidal ideation was reported, with no plan.  The report 
also referred to positive homicidal ideation, positive 
flashbacks, positive nightmares, no insight, and poor 
judgment.  The veteran was admitted to the psychiatric unit 
and was noted to be basically nonresponsive and noncompliant 
with most medication treatments.  The veteran during his 
hospital stay did not display any aggressive assault or other 
physically inappropriate behaviors.  The examiner indicated 
that the veteran had a history of hostile behavior that was 
not attributable to his PTSD.  The discharge Axis I diagnoses 
was adjustment disorder secondary to general medical 
condition; polysubstance dependence in state of remission.  
Axis II diagnosis was antisocial, narcissistic, and 
borderline traits.  The GAF score was reported to be 50 at 
discharge.

The veteran has been assigned a 50 percent disability for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this Diagnostic Code, a rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology which 
more nearly approximates that for a 70 percent evaluation.  
There is no evidence of suicidal ideation, illogical, obscure 
or irrelevant speech, near continuous panic or depression 
affecting his ability to act independently or appropriately.  
No obsessional rituals have been reported.  Moreover, there 
is no showing of spatial disorientation or neglect of 
personal appearance and hygiene which would warrant a 70 
percent evaluation.  In a March 1999 addendum to the November 
1998 VA examination, the examiner indicated that the 
veteran's case was very complex and had major physical 
problems, which were not service connected, as well as a long 
history of several psychiatric problems.  The examiner 
assessed a GAF score reflecting moderate impairment.  The 
examiner in November 1998 indicated that the veteran's PTSD 
alone would probably create a relatively small impairment if 
he did not have the physical problems.

In recent years, the GAF scores from 35 to 75 have been 
reported, but it appears that his GAF score has essentially 
been approximately 50 over the past two to three years.  The 
GAF score utilizes a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125, 4.130.  A GAF score of 31-40 is described as 
some impairment in reality testing or communication (e.g., 
speech is illogical at times, obscure or irrelevant) OR major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51-60 indicates "moderate 
symptoms...OR moderate difficulty in social, occupational, or 
school functioning..." Ibid.  The scores in the 50 to 55 
range appear to be supported by clinical findings.  

After reviewing the record, the Board believes that the 
totality of the evidence shows that the current 50 percent 
evaluation contemplates the veteran's problems with memory, 
motivation and mood as well as the impact on work and social 
relationships.  His PTSD certainly results in occupational 
and social impairment, and in reaching this decision the 
Board acknowledges that trained medical personnel have 
indicated that the GAF scores must be attributed to the PTSD.  
However, the record does not show deficiencies in most areas 
as contemplated under Diagnostic Code 9411 for the next 
higher rating of 70 percent.  While some of the symptoms 
listed for a 70 percent rating have been demonstrated, those 
symptoms appear to be manifested only occasionally.  The vast 
majority of his PTSD symptoms are listed under the criteria 
for the current 50 percent rating.  In reaching this 
conclusion, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but the positive evidence is not is a 
state of equipoise with the negative evidence to otherwise 
permit a favorable determination.  

Finally, the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The veteran has not 
shown that his PTSD alone has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

II.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  However, it should 
be stressed that under both the objective and the subjective 
criteria, the veteran must, in the judgment of VA, be unable 
to secure and follow substantially gainful employment by 
reason of service-connected disabilities.  

As the veteran's service-connected combined disability rating 
is only 50 percent, he does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
as already noted, total disability ratings for compensation 
may nevertheless be assigned where the schedular rating for 
the service-connected disability is less than 100 percent 
when it is found that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran reported he had not worked since 1984 when he did 
utility work for U.S. Air.  He reported having a GED.  The 
veteran alleges that he is unemployable due to his service-
connected PTSD.  

However, the veteran's service-connected PTSD is primarily 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to symptoms of 
impaired judgment, impaired abstract thinking, anxiety, 
depressed mood, and moderate difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, the veteran is not shown to be unable to obtain or 
maintain substantially gainful employment due to his service-
connected disability of PTSD, which is productive of only 
moderate difficulty in establishing and maintaining effective 
work and social relationships.  The Board concludes that the 
preponderance of the evidence is against a finding that the 
service-connected PTSD disability alone precludes the veteran 
from securing or following substantially gainful employment.  
This sole service-connected disability has been characterized 
by examiners as moderate.  The Board once again stresses that 
entitlement to a TDIU must be established solely on the basis 
of impairment arising from service-connected disorders.  The 
underlying determination, moreover, is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can actually find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the 
present case, the evidence does not show that the veteran's 
PTSD renders unemployable as contemplated under VA laws and 
regulations.  The Board therefore finds that entitlement to 
TDIU is not established. 38 C.F.R. §§ 3.340, 4.16.

With regard to the TDIE claim, the evidence is not so evenly 
balanced so as to permit a favorable determination under 38 
U.S.C.A. § 5107(b).


ORDER

The appeal as to both issues is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

